Citation Nr: 0821851	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-24 508A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post traumatic stress disorder (PTSD) prior 
to December 13, 2007.

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD on or after December 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned a 30 percent rating effective 
August 23, 2004.  

In February 2007, the veteran presented testimony at a 
personal hearing conducted at the RO before a Veterans Law 
Judge (VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

In June 2007, the Board remanded this issue for further 
development.  A January 2008 rating decision granted a 50 
percent rating effective December 13, 2007.


FINDING OF FACT

2.  On May 14, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant and his representative that a withdrawal of this 
appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant and his representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
and his authorized representative, has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


